NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERTO CARLOS REYES MENDOZA;                    No.   16-73390
et al.,
                                                 Agency Nos.      A206-711-343
                Petitioners,                                      A206-764-926
                                                                  A206-764-927
 v.

MERRICK B. GARLAND, Attorney                     MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Roberto Carlos Reyes Mendoza and two family members, natives and

citizens of El Salvador, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision

denying their application for asylum and denying Reyes Mendoza’s application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and dismiss in part the petition for review.

      Petitioners do not challenge the agency’s determination that they failed to

establish they suffered harm that rises to the level of persecution. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived). Substantial evidence

supports the agency’s determination that petitioners failed to establish an

objectively reasonable fear of future persecution in El Salvador. See Nagoulko v.

INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution “too

speculative”). Thus, petitioners’s asylum claim fails.

      In this case, because Reyes Mendoza failed to establish eligibility for

asylum, he failed to establish eligibility for withholding of removal. See Zehatye,

453 F.3d at 1190.

      Reyes Mendoza does not contest the BIA’s determination that he waived

challenge to the IJ’s denial of his CAT claim, see Lopez-Vasquez, 706 F.3d at

1079-80, and we lack jurisdiction to consider his contentions as to the merits of his

CAT claim because he failed to raise them to the BIA, see Barron v. Ashcroft, 358




                                          2                                     16-73390
F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   16-73390